                 Case 1:19-cv-01136-APM Document 8 Filed 04/22/19 Page 1 of 1


                                                                                                                              C0-386
                                                                                                                              10/2018


                                    United States District Court
                                    For the District of Columbia
                                                     )
DONALD J. TRUMP et al.
                                                     )
                                                     )
                                                     )
                                       Plaintiff               Civil Action No. -
                        vs                           )                                -- - ---                   -
                                                     )
ELIJAH E. CUMMINGS et al.                            )
                                                     )
                                                     )
                                     Defendant       )


                                                   CERTIFICATE RULE LCvR 26.1

1, the undersigned, counsel of record for Trump Old Post Office LLC                          certify that to the best of my knowledge and

belief: the following are parent companies, subsidiaries or affiliates of    Trump Old Post Office LLC                       which have

any outstanding securities in the hands of the public:

  None.




These representations are made in order that judges of this court may determine the need for recusal.




                                                                 Signature

 480037                                                          Stefan C. Passantino
BAR IDENTIFICATION NO.                                           Print Name

                                                                  Michael Best & Friedrich, 1000 Maine Ave, SW, Suite 400
                                                                 Address

                                                                 Washington, DC 20024
                                                                 City         State                      Zip Code

                                                                 202.747.9582
                                                                 Phone Number
